Case: 1:17-cv-04467 Document #: 195 Filed: 03/05/19 Page 1 of 1 PageID #:4173

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Immanuel Campbell, et al.
                                     Plaintiff,
v.                                                        Case No.: 1:17−cv−04467
                                                          Honorable John Z. Lee
City Of Chicago, et al.
                                     Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 5, 2019:


        MINUTE entry before the Honorable John Z. Lee:Status hearing held on 3/5/19.
The parties report that they have an agreement to settle the case in principle and are in the
process of finalizing the terms in writing. Accordingly, this case is administratively
closed, subject to reinstatement by motion of any party. Status hearing set for 4/23/19 at
9:00 a.m. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
